                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                            BILLINGS DIVISION

SAMM, LLC, a Montana limited
liability company; SPARKS, INC., a            CV-18-115-BLG-SPW-TJC
Montana corporation; SAM AND
MICHELLE SPARKS, Partners DBA
Elite Mechanical, an Alaska                        ORDER
Partnership, and Samuel and Michelle
Sparks, individually,

                    Plaintiffs,

 vs.


 LIBERTY MUTUAL INSURANCE
COMPANY, a Massachusetts
corporation; THE OHIO
CASUALTY INSURANCE
COMPANY, a New Hampshire
Corporation; and OHIO SECURITY
INSURANCE COMPANY, a New
Hampshire Corporation,

                    Defendants.


       Consent to the jurisdiction of a United States Magistrate Judge having been

either withheld or met with objection,

       IT IS HEREBY ORDERED:

       1.    The case remains assigned to the Honorable Susan P. Watters, United

States District Judge, for all further proceedings and entry of judgment.

       2.    Pursuant to 28 U.S.C. §636(b)(1 )(B), the case is referred to the
Honorable Timothy J. Cavan, United States Magistrate Judge, who will conduct all

necessary hearings and submit to the undersigned proposed findings of fact and

recommendations for the disposition of all motions excepted from the Magistrate

Judge's jurisdiction by 28 U.S.C. §636(b)(1 )(A).

      3.    The Clerk of Court is directed to forthwith notify the parties of the

making of this Order.


      DATED this        c:ft/~y of October, 2018.

                                      ~e~
                                       SlJSANP.WATTERS
                                       United States District Judge
